Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 1 of 22




                     EXHIBIT C
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 2 of 22




                                                               GM_00755
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 3 of 22
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 4 of 22




                                                               GM_00757
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 5 of 22




                                                               GM_00758
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 6 of 22




                                                               GM_00759
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 7 of 22




                                                               GM_00760
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 8 of 22




                                                               GM_00761
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 9 of 22
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 10 of 22




                                                                GM_00763
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 11 of 22




                                                                GM_00764
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 12 of 22
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 13 of 22
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 14 of 22
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 15 of 22




                                                                GM_00768
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 16 of 22




                                                                GM_00769
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 17 of 22




                                                                GM_00770
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 18 of 22
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 19 of 22




                                                                GM_00772
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 20 of 22




                                                                GM_00773
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 21 of 22




                                                                GM_00774
Case 1:15-cv-07433-LAP Document 1199-10 Filed 01/27/21 Page 22 of 22




                                                                GM_00775
